              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



DEMOCRACY NORTH CAROLINA,          )
THE LEAGUE OF WOMEN VOTERS         )
OF NORTH CAROLINA,                 )
DONNA PERMAR, JOHN P. CLARK,       )
MARGARET B. CATES,                 )
LELIA BENTLEY, REGINA WHITNEY      )
EDWARDS, ROBERT K. PRIDDY II,      )
SUSAN SCHAFFER, and                )
WALTER HUTCHINS,                   )
                                   )
               Plaintiffs,         )
                                   )
    v.                             )             1:20CV457
                                   )
THE NORTH CAROLINA STATE           )
BOARD OF ELECTIONS,                )
DAMON CIRCOSTA, in his             )
official capacity as CHAIR         )
OF THE STATE BOARD OF              )
ELECTIONS, STELLA ANDERSON,        )
in her official capacity as        )
SECRETARY OF THE STATE             )
BOARD OF ELECTIONS,                )
KEN RAYMOND, in his official       )
capacity as MEMBER OF THE          )
STATE BOARD OF ELECTIONS,          )
JEFF CARMON III, in his            )
official capacity as MEMBER        )
OF THE STATE BOARD OF              )
ELECTIONS, DAVID C. BLACK,         )
in his official capacity as        )
MEMBER OF THE STATE BOARD          )
OF ELECTIONS, KAREN BRINSON        )
BELL, in her official              )
capacity as EXECUTIVE              )
DIRECTOR OF THE STATE BOARD        )
OF ELECTIONS, THE NORTH            )
CAROLINA DEPARTMENT OF             )




   Case 1:20-cv-00457-WO-JLW Document 152 Filed 10/02/20 Page 1 of 9
TRANSPORTATION, J. ERIC             )
BOYETTE, in his official            )
capacity as TRANSPORTATION          )
SECRETARY, THE NORTH                )
CAROLINA DEPARTMENT OF              )
HEALTH AND HUMAN SERVICES,          )
and MANDY COHEN, in her             )
official capacity as                )
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
                Defendants.         )
                                    )
    and                             )
                                    )
PHILIP E. BERGER, in his            )
official capacity as                )
PRESIDENT PRO TEMPORE OF THE        )
NORTH CAROLINA SENATE, and          )
TIMOTHY K. MOORE, in his            )
official capacity as SPEAKER        )
OF THE NORTH CAROLINA HOUSE         )
OF REPRESENTATIVES,                 )
                                    )
   Defendant-Intervenors.           )


                                 ORDER

    On October 1, 2020, this court ordered, (Doc. 149),

Executive and Legislative Defendants to file a response to

Plaintiffs’ Motion to Enforce Order Granting in Part Preliminary

Injunction or, in the Alternative, Motion for Clarification, and

to Expedite Consideration of Same, (see Doc. 147). Executive and

Legislative Defendants have filed those required responses.

(Docs. 150, 151.) Following review, this court finds additional

briefing would assist the court. In addition to the status
                                  -2-



    Case 1:20-cv-00457-WO-JLW Document 152 Filed 10/02/20 Page 2 of 9
conference, this court will hear oral argument on Wednesday,

October 7, 2020, at 2:00 p.m.

     Several issues have not been fully addressed as a result of

the previous briefing. The court will outline those issues here.

I.   CONSTITUTIONAL QUESTIONS

     First, Executive Defendants contend that:

     consideration of whether Numbered Memo 2020-19
     comports with the witness requirement under state law
     is beyond the scope of this Court’s jurisdiction.
     Where a challenge to a state official’s action is made
     on the basis of state law, sovereign immunity bars a
     federal court from granting relief. Pennhurst State
     Sch. & Hosp. v. Halderman, 465 U.S. 89, 124-25 (1984)
     (“[T]he federal courts lack[] jurisdiction to enjoin
     . . . state officials on the basis of . . . state
     law.”). “[S]overeign immunity . . . bars a court’s
     grant of any type of relief . . . based upon a State
     official’s violation of State law.” Bragg v. W. Va.
     Coal Ass’n, 248 F.3d 275, 293 (4th Cir. 2001).

(Doc. 151 at 14.) While perhaps true, that argument does not

respond to this court’s concern with respect to Memo 2020-19. As

the Supreme Court has explained, it is the Legislature, not a

state executive body, that establishes the rules of the election

process.

          The individual citizen has no federal
     constitutional right to vote for electors for the
     President of the United States unless and until the
     state legislature chooses a statewide election as the
     means to implement its power to appoint members of the
     electoral college. U.S. Const., Art. II, § 1. This is
     the source for the statement in McPherson v. Blacker,
     146 U.S. 1, 35, 13 S. Ct. 3, 36 L. Ed. 869 (1892),
     that the state legislature's power to select the
     manner for appointing electors is plenary; it may, if

                                   -3-



     Case 1:20-cv-00457-WO-JLW Document 152 Filed 10/02/20 Page 3 of 9
    it so chooses, select the electors itself, which
    indeed was the manner used by state legislatures in
    several States for many years after the framing of our
    Constitution. Id., at 28–33, 13 S. Ct. 3. History has
    now favored the voter, and in each of the several
    States the citizens themselves vote for Presidential
    electors. When the state legislature vests the right
    to vote for President in its people, the right to vote
    as the legislature has prescribed is fundamental; and
    one source of its fundamental nature lies in the equal
    weight accorded to each vote and the equal dignity
    owed to each voter. The State, of course, after
    granting the franchise in the special context of
    Article II, can take back the power to appoint
    electors. See id., at 35, 13 S. Ct. 3 (“‘[T]here is no
    doubt of the right of the legislature to resume the
    power at any time, for it can neither be taken away
    nor abdicated’”) (quoting S. Rep. No. 395, 43d Cong.,
    1st Sess., 9 (1874)).

Bush v. Gore, 531 U.S. 98, 104 (2000) (per curiam). In McPherson

v. Blacker, the Supreme Court:

    explained that Art. II, § 1, cl. 2, “convey[s] the
    broadest power of determination” and “leaves it to the
    legislature exclusively to define the method” of
    appointment. 146 U.S., at 27, 13 S. Ct. 3. A
    significant departure from the legislative scheme for
    appointing Presidential electors presents a federal
    constitutional question.

Bush, 531 U.S. at 113 (CJ Rehnquist, J. Scalia, J. Thomas,

concurring) (citing McPherson v. Blacker, 146 U.S. 1 (1892)).

    Contrary to Executive Defendants’ suggestion, this court

does not intend to instruct state officials on how to conform

their conduct to state law. Instead, this court intends to

address whether the North Carolina State Board of Elections, by

and through its most recent Memo 2020-19, has, through Executive


                                  -4-



    Case 1:20-cv-00457-WO-JLW Document 152 Filed 10/02/20 Page 4 of 9
action, unconstitutionally modified the North Carolina

legislative scheme for appointing Presidential electors. That is

a constitutional question, not a question of state law.

II.   NEED FOR ADDITIONAL INJUNCTIVE RELIEF

      The Anti–Injunction Act provides:

      A court of the United States may not grant an
      injunction to stay proceedings in a State court except
      as expressly authorized by Act of Congress, or where
      necessary in aid of its jurisdiction, or to protect or
      effectuate its judgments.

28 U.S.C. § 2283. Here, this court entered a preliminary

injunction upholding the one-witness requirement against

Plaintiffs’ challenge, while also ordering Executive Defendants

to provide due process before rejecting absentee ballots that

require remediation. (Doc. 124.) This court has now been advised

that the procedure set out by Memo 2020-19 on September 22,

2020, is an effort to comply with this court’s injunction. (See

Doc. 151 at 10-13; Doc. 143.)1 If this court should find the

current Memo 2020-19 was used to eliminate the one-witness

requirement in whole or in part, that suggests this court’s

preliminary injunction was used to obtain relief this court

denied in the first instance. Under those circumstances, the

court would be compelled to find an additional injunction is


      1 All citations in this Order to documents filed with the
court refer to the page numbers located at the bottom right-hand
corner of the documents as they appear on CM/ECF.
                                    -5-



      Case 1:20-cv-00457-WO-JLW Document 152 Filed 10/02/20 Page 5 of 9
necessary to “protect or effectuate” the preliminary injunction

order. 28 U.S.C. § 2283.

    Legislative Defendants have suggested a restraining order

should be issued, (Doc. 150 at 6), but no such motion has been

made before this court. This court is not aware of any authority

that would permit it to issue an injunction sua sponte.

III. APPLICATION OF PURCELL

    Plaintiffs’ Motion to Enforce Order Granting in Part

Preliminary Injunction or, in the Alternative, Motion for

Clarification, and to Expedite Consideration of Same, (Doc.

147), was filed on September 30, 2020, at 11:04 p.m., two days

after Executive Defendants filed the Notice of Filing, (Doc.

143), alleging Memo 2020-19 was issued “consistent with” this

court’s preliminary injunction order, (Doc. 124). Plaintiffs’

motion was issued after this court entered its order expressing

concern regarding Memo 2020-19. (See Doc. 145.)

    Plaintiffs are aware of Purcell v. Gonzalez, 549 U.S. 1

(2006), and its limitations on federal court intervention in

elections. (See, e.g., Doc. 74 at 52) (“Purcell directs federal

courts to weigh ‘considerations specific to election cases’ —

namely the risks of voter of confusion, increased administrative

burdens, and suppressed turnout — amongst the normal equitable

factors for issuance of an injunction.”). Nevertheless, the


                                  -6-



    Case 1:20-cv-00457-WO-JLW Document 152 Filed 10/02/20 Page 6 of 9
motion submitted by Plaintiffs is accompanied by an August 26,

2020 letter from Plaintiffs’ counsel to Executive Defendants -

more than one month ago, and eight days before voting started on

September 4, 2020 - in which Plaintiffs acknowledged the need

for timely injunctive relief prior to the start of the election.

(Doc. 148-4 at 4.) Specifically, Plaintiffs stated that “[a]s

counties will start mailing absentee ballots on September 4,

2020, and thus begin receiving them shortly thereafter,

Plaintiffs may find it necessary to file an affirmative motion

to enforce the injunction should Defendants fail to implement an

adequate law or rule by this date.” (Id.)

      However, Plaintiffs inexplicably waited more than 30 days

to file any request with this court, (Doc. 147), only filing

their motion after this court expressed its concern with Memo

2020-19 and the reasons for its creation, (Doc. 145).

Plaintiffs, at this time, have offered no explanation for their

delay in seeking relief from this court. Plaintiffs have not yet

addressed whether the court can now grant additional relief, in

light of Purcell, and if so, why Plaintiffs delayed in making a

request to this court.

IV.   DEFINITION OF A “MATERIAL ERROR SUBJECT TO REMEDIATION”

      Plaintiffs’ brief, (Doc. 148), fails to explain what

constitutes a material error subject to remediation. For


                                    -7-



      Case 1:20-cv-00457-WO-JLW Document 152 Filed 10/02/20 Page 7 of 9
example, in entering the preliminary injunction order, this

court contemplated that some errors were not subject to

remediation, hence the limitation expressed in the order. (See

Doc. 124 at 182) (applying the order only to “those ballots with

a material error that is subject to remediation”). In that

regard, and absent any objection, it is not clear why the

initial Memo 2020-19, issued on August 21, 2020, (Doc. 148-3),

was insufficient to comply with this court’s order.

V.   CONCLUSION

     In view of the foregoing, this court finds as follows.

First, Plaintiffs’ Motion to Enforce Order Granting in Part

Preliminary Injunction or, in the Alternative, Motion for

Clarification, and to Expedite Consideration of Same, (Doc.

147), should be granted in part and denied in part. The motion

will be granted as to the request for expedited consideration.

The motion will be denied without prejudice in all other

respects.

     The court further finds that on or before Monday,

October 5, 2020, at 5:00 p.m., any party requesting affirmative

relief from this court - be it construction and enforcement of

this court’s order, (Doc. 124), or injunctive relief of some

description - shall file a motion setting out the basis for that

relief. That motion shall also respond to the issues raised


                                   -8-



     Case 1:20-cv-00457-WO-JLW Document 152 Filed 10/02/20 Page 8 of 9
herein. On or before Tuesday, October 6, 2020, at 4:00 p.m., any

party objecting to any requested affirmative relief shall file a

response. Replies will not be permitted. The parties should be

prepared for oral argument on Wednesday, October 7, 2020, at

2:00 p.m.

    Any opening briefs and responsive briefs shall be no more

than 5,500 words.

    IT IS HEREBY ORDERED that Plaintiffs’ Motion to Enforce

Order Granting in Part Preliminary Injunction or, in the

Alternative, Motion for Clarification, and to Expedite

Consideration of Same, (Doc. 147), is GRANTED IN PART AND DENIED

IN PART. The motion is GRANTED as to the request for expedited

consideration. The motion is DENIED WITHOUT PREJUDICE in all

other respects.

    IT IS FURTHER ORDERED that the parties shall comply with

this Order as set out herein.

    This the 2nd day of October, 2020.




                                 __________________________________
                                    United States District Judge




                                  -9-



    Case 1:20-cv-00457-WO-JLW Document 152 Filed 10/02/20 Page 9 of 9
